10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 1 of 37

VARRICCHIO LAW FIRM
Philip T. Varricchio, Esq.
Nevada Bar No.: 1087

3273 East Warm Springs Road
Las Vegas, Nevada 89120
Telephone: (702)724-8300
Facsimile: (702)724-8302
Email: phil@varricchiolaw.com
Attorney for Marshall Liberman

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re: )

) Case No.: BK-S-17-10449-LED
MICHAEL J. MOORE, )

) Chapter 13

)

) Date of Hearing: January 23, 2019

Debtor ) Time of Hearing: 10:30 a.m.

)

)

)

)

DECLARATION OF MARSHALL LIEBERMAN IN SUPPORT OF SECURED LIEN
STATUS AND EQUITABLE CONSIDERATIONS IN DETERMINING RESIDENTIAL
VALUATION DATE

Creditor, Marshall Lieberman declares the following under penalty of perjury:

1. The District Court of Clark County, Nevada, entered an Amended Judgment in my favor
on June 27, 2013.

2. Pursuant to Nevada Revised Statute 17.150 (2), on July 17, 2013, a certified copy of the
Judgment, together with an Affidavit Pursuant to NRS 17.150(2) in Support was recorded
with the Clark County Recorder’s office, Instrument # 201307170003 133, and
specifically identified the real property of debtor, 57 Blue Canyon Court, Henderson, NV
89012, Parcel # 178-22-510-018. (Exhibit 1).

3. The Judgment balance entered by the State Court on June 27", 2013, totaled
$689,425.37, with statutory interest from date of entry.

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 2 of 37

. The specific purpose of the recordation of the Judgment and related Affidavit was for the

purposes of creating a lien upon the identified real property of the judgment debtor

pursuant to Nevada state.

. Michael J. Moore’s Chapter 7 bankruptcy was filed in 2013. (Case No.: 13-20315-ABL).

Declarant filed its Adversary Complaint, (Adv. Proc. No.: 14-01046-ABL) seeking to

exempt my claims and the Judgment from discharge.

. Ultimately that Adversary Complaint was settled and documented by a Confession of

Judgment in the amount of $200,000 but afforded the debtor an opportunity to pay a
reduced sum, if payments pursuant to the scheduled payment plan were made on a timely
basis. The Confession was secured by a Short Form Deed of Trust, which documents
were duly recorded with the Clark County Recorder’s office, effecting a consensual lien

on the residential real property. (Exhibit 2 attached hereto).

. At the time of the Confession and related negotiations, it was anticipated that Las Vegas

real estate values, seriously depressed in 2008, would rebound over time, and that value
would secure the twelve-year (12 year) payout contemplated by the Confession of
Judgment. It was anticipated and designed that such anticipated real estate value would
afford increasing security and motivation for the Defendant/Debtor to adhere to the
payment plan over the course of 12 years, or otherwise subject his home to execution

sale, allowing Declarant to benefit by the increased value. (Exhibit 3)

. Declarant was willing to discount its State Court Judgment balance of almost $700k to a

reduced amount, only under circumstances of actual payment, and security in an asset

which was specifically anticipated to increase over time.

. Declarant knew that the Deed of Trust, executed in 2015, was subordinate to a first and

second bank lien, and a third lien in favor of Cathy Bohnet, and likely had no residual

value if the higher status liens would foreclose, at that time.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10.

11.

12.

13.

14.

15.

16.

Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 3 of 37

Declarant however, as part of its bargained for adversary settlement valuation, insisted
upon such Deed of Trust, in anticipation of an increased value of Debtor’s real property

over the course of the Defendant’s payment plan.

Based upon the sworn statements of Michael J. Moore, in two bankruptcy filings, and
other documents, it appears that the secured Judgment lien of Cathy Bohnet, valued over
$110,000, in 2015, was paid down to $11,000. As of the date of Debtor’s Chapter 13
filing in January 2017.

Inexplicably, Debtor has paid down the junior lien claim of Cathy Bohnet, by at least
$100,000.00 between 2015 and 2017, while allowing the first deed of trust to fall into and

stay in substantial arrears.

Based upon the sworn bankruptcy schedules of Debtor, there is no visible nor identified

source of funds from which Debtor could draw from, in order to pay down the junior lien
of Cathy Bohnet.

Although speculation, it is believed that payments from Debtor Michael J. Moore to
Cathy Bohnet, were motivated by Cathy Bohnet’s inside information of Moore’s

fraudulent Ponzi scheme, of which Declarant was victim.

Debtor Moore has seemingly deliberately allowed his home to fall into a state of disrepair
and allow the spoliation of the security to Creditors senior to the Bohnet lien. Exhibit 4 is
the Appraisal conducted at Debtor’s request, in August of 2018, which identifies some
$34, 000.00 in deferred maintenance, including $7000.00 to replace an alleged non-

functioning air-conditioning unit).

During the pendency of Declarant’s Chapter 7 Adversary action, and during negotiations
as part of related settlement conferences, Declarant sought payment, in part, from
Debtor’s anticipated divorce property settlement including his share of his spouse’s 401k

plan which was to be paid over to Debtor.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

17,

18.

19.

20,

21.

22.

23.

Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 4 of 37

Debtor, in connection with the settlement negotiations which concluded with the
Confession of Judgment, specifically represented that his portion of the 401k plan was to
be utilized to pay the first mortgage on the residential real property. At the time of the
Chapter 7, the 401k amount was identified as $65,000.00. In January 2017, no disclosure
of any such funds were identified, nor was their use or disposition disclosed. Equally
troubling was the increasing indebtedness to the first mortgage lien, clearly indicating

that Debtor intentionally misrepresented the actual use of the 401k funds.

Declarant sets forth these factual assertions for the purposes of this Court’s consideration

of the equities of the circumstances and the absence of Debtor’s clean hands.

Declarant relied upon and anticipated the increase in real estate values in Las Vegas over

the payment plan set out in the Confession of Judgment executed by Moore.

Declarant did not anticipate that Moore would fail to use his liquid funds available in
2015 to bring current his mortgage debt as specifically represented, nor that Debtor had
funds enough to liquidate $100,000 in debt to Cathy Bohnet, or that Debtor would fail to

maintain the secured property.

Debtor Moore elected to spend jail time for contempt during the year 2013, rather than
turn over complete financial records as ordered by the State Court judge. Debtor appears
to have continued his course of misrepresentations in the context of the initial adversary

proceeding in his Chapter 7, as to available funds, and their stated application.

Debtor’s property has increased in value over the course of the pending two years of his

Chapter 13, during which time, no viable plan has been proposed in good faith.

Debtor will seek to blame banking institutions for delay, but as shown in Exhibit 5,
efforts by Ocwen Loan Servicing company in July or August of 2016, months prior to the

Chapter 13 filing, to communicate with Debtor were ignored.

 

 
10
11
12
13
14
15
16

Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 5 of 37

24, Debtor has not disclosed the terms of the Divorce Settlement Agreement, which is sealed.

25. Debtor’s delay of almost two years, Declarant’s reliance upon the increase in Debtor’s
real estate value at the time it entered into the Short Form Deed of Trust, and Confession
of Judgment, Debtor’s misrepresentations to Declarant, and mysterious sourcing of funds
to pay Bohnet, the actual increase in Debtor’s real property value, should equitably be
construed in a manner so as not allow the circumstances to permit additional plundering

by this Debtor.
26. Accordingly, Declarant requests that under the circumstances, the valuation of the

residential real property, be determined and identified as of the Confirmation date, which

date itself, has yet to be fully fixed.

DATED: OS 27", 2018
LLL pb

Marshall Lieberman

Respectfully submitted by:

VARRICCHIO LAW FIRM

/s/ Philip T. Varricchio, Esq.
Philip T. Varricchio, Esq.
Nevada Bar No. 1087

3273 East Warm Springs Road
Las Vegas, Nevada 89104
Attorney for Marshall Lieberman

21
22
23
24
25
26
27
28

 

 

 

 
Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 6 of 37

EXHIBIT 1

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 7 of 37

/(e) Inst #: 201307170003133
we Fees: $21.00
N/C Fee: $0,00

07/17/2013 04:42:00
RECORDING COVER PAGE Receipt #: 1696444 mM
(Must be typed or printed clearly in BLACK ink only Pt. ;
and avoid printing in the 1” margins of document) Requestor:

FIRST LEGAL INVESTIGATIONS

29. . Recorded By: COJ Pgs: 5
apne___178-22-510-018 DEBBIE CONWAY

CLARK COUNTY RECORDER

 

 

 

(11 digit Assessor's Parcel Number may be obtained at:
http: //redrock.co.clark.nv.us/assrrealprop/awnr.aspx)

TITLE OF DOCUMENT
(DO NOT Abbreviate)

Affidavit Pursuant to N.R.S. 17.150(2) in Support of
Recordation of Amended Judgment Nun Pro Tunc

 

Document Title on cover page must appear EXACTLY as the first page of the
document to be recorded.

RECORDING REQUESTED BY:
Varricchio Law Firm

RETURN TO: Name / hilip T. Varricchio, Esq.
Add 3000 W. Charleston Blvd., Suite 300
ress

 

 

City/State/Zip Las Vegas, NV 89102

 

MAIL TAX STATEMENT TO: (Applicable to documents transferring real property)
Philip T. Varricchio, Esq.

Name

Address 3000 W. Charleston Bivd., Suite 300
City/Staterzip LAS Vegas, NV 89102

 

 

 

This page provides additional information required by NRS 111.312 Sections 1-2.
An additional recording fee of $1.00 will apply.
To print this document properly—do not use page scaling.

 
LEARE RB

o
we
x

-
S
a
x
wt
&
AS

mer
STO

OOS CHARLES

UA

VARRICCHIO LAW FIRM

Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 8 of 37

Electronically Filed
07/16/2013 09:14:56 AM

1 | ABET Wie . blu aw
VARRICCHIO LAW FIRM ;

2) PHILIP POVARRICCHION ESO. CLERK OF THE COURT
Novada Bar No, [087

3 2000 W. Charleston Boulevard. 23

Las Vegas, NY 89102

44 Telephone: 702-724-8300

Facspnile: 702-289-8646

  

St Eamails plyesa@emal com

6H dérorney for Plaintiff, Marshall Lieberman

DISTRICT COURT
CLARK COUNTY, NEVADA

10 MARSHALL LIEBERMAN, an individual, Case No, A-12-673492-C
Dept, Ne. XVU
HW Plainly,
vs, AFFIDAVIT. PURSUANT TO ALR.S.
« — . . 17, 180(2) IN SUPPORT OF
@ (“i MICHAEL J. MOORE, an individual; and RECORDA TION OF AMENDED

 

 

 

 

 

 

 

es 4 DOES | through XS, inclusive, JUDGMENT NUN PRO TUNG
so Defendants,
: te {4
15

STATE OF NEVADA }

TAOS = Fassirne:

fe
i

  
  

} 8:
COUNTY OF CLARK )

EZ

Teleghons, 722

19 PHILIP T. VARRICCHIO, being first daly sworn, depases and save:

x0 tl. That affiant bs counsel for Plaintiff in the above-entitled matter,

> 2. That, to the best of affiant’s knowledge, the last known addresses ofthe judgment debtor,
54 {| Michael J. Moore, MIM Financial Services, and MIM Financial Enterprises, is 97 Blue Canyon

wy ee

Court, Henderson, Nevada 89012.

23
a4 3. Judgment was initially entered against Michael J, Moore individually and D.B.A. The

25 Vegas Connection, MJM Financial Services. and MIM Financial Enterprises. An Amended
2 Judgment was entered on Jone 27, 2013, in favar of Plaintiff, Marshall Lieberman in the total
ayy |] amount of $593,721.48 plus statutory interest, .

2g | 4, That the last four digits of the Social Security Number of said judgment debtor's Michael

J. Moore, is 1229 and year of birth is 1965,

 

 

 
2 PEA BG

TOL

BOBS VE CHARLESTON ROLL EVARS, $3

VARRICCHIO LAW FIRM

Taregadiyue: ¢

“"y

an

Sot

4

tft

b

ow

Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 9 of 37

_ That afGant has confirmed that judgment debtor is a legal owner of real property located
at, 87 Blue Canyon Coart, Henderson, Nevada 89012; Parcel No. 178-22-S10-018,
6, That the Amended Judgment was eniered in the Eighth Nadicial Distriet Court. of The State
of Newida, Department XVI and is duly entered upon said Court's reconds.

+, Phat Affiant bases all information contained within this affiant on personal knowledge and

  

not inforrnatian and belief.

-- day of July, 2013.

ony

VARRICCE HIQ1 AW EIRM

  

seedgteyegas sees

Ft
BRT EY Fe ecnne (OO ESO.
Nevada Bar No. (L087)
2000 W. Charleston Blva., Suite 3
Las Vegas, Nevaila 89102
Attorney for Plainiff

 

 

SUBSCR BE D and SWORN TO before

   
 
  

ROTARY PUBLIC
JENNIFER COWANS
Tid COREY SBF LLARK

SMENT EXP YAN AS BOIS
Ne, 1ediisat

 

 

 

 

 

 

 

 

 

 
VARRICCHIC LAW FIRM

$099 W. CHARLESTON BOL EVARE:, as

LAS VEGAS, NEVADA 89752

Facaimile: (702 253-2028

FOZ T2E-GANG

£
Le

Sept

TF

bod

 

be

pegsncnnongagect

 

Sy?

Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40

RS

 

 

Page 10 of 37.

Electronically Filed
06/27/2013 02:00:01 PM

fin rhea

CLERK OF THE COURT

7

id

peereerts,
bre

VETOED OF
fo,
henedk

"tree,
See,

nee

Spent te,

WEE oy
zz
&
.

“smansnet?
OLSEN

ws

JUDG

VARRICCHIO LAW FIRM
PHILIP T. VARRICCHIO, ESQ.
Novada Bar No, 1087

3000 W, Charleston Boulevard, £3
Las Vegas, NY 89102
Telephone: 702-724-8300
Faesunile: 702«259-8646
Email pivesa@omail cor

232

Attorney Jor Plaintity, Marshall Lieberman
DISTRICT CGURT
CLARK COUNTY, NEVADA

MARSHALL LIEBERMAN, an individual,
Case Now A-12-673492-C
Dept. No XVH

AMENDED JUDGMENT NUN PRO
TUNG

Plaintiff,
VSL

MICHAEL J. MOORE, as an individual; and
doing business as THE VEGAS
CONNECTION; and doing business as MIM
FINANCIAL SERVICES, and doing business as
MIM FINANCIAL ENTERPRISES: DOES I
through X, Inclusive,

Defendants.

 

 

The Court, having read and reviewed the plaintiffs Application for Default Judgment (the
“Application”) and the pleadings and papers on file herein, as well as the Motion to Amend
Judgment heard on Jone 12,2013, and good cause appearing, hereby enters its Amended Judgment
‘Ni Pro Tune in favor of the Plaintiff. Marshall Lieberman (“Lieberman”), and against Defendants
Michael J. Moore, individually, and doing business as THE VEGAS CONNECT TON, MIM
Financial Services, and MIM Financial Enterprises,

ITS HEREBY ORDERED, ADJUDGED, AND DECREED that said Defendants and each
of them is Hable to Lieberman for fraud, breach of fiduciary duty, tortious breach of the implied
covenant of good faith and fair dealing, and breach of contract with respect to the funds: Moore held.
on Lieberman’s behalf, Accordingly, Lieberntan shall take Judgment-against Moore, THE VEGAS
CONNECTION, MIM Financial Services, and MJM Financial Enterprises as compensatory damages
for fraud in. the principal anount of $93,616.75, plus pre-judgment interest in ihe amount of

£ 2,087.14, and post-judgment interest at the legal rate (statutory) until satisfied in full.

 

 

 
LAS VEGAS, NEVADA 89102

3000 W. CHARLESTON BOULEVARD, #3
Telephone. (702) 724-8300 Facsimile: (702) 259-8646

VARRICCHIO LAW FIRM

& Wi dN

oS fo NSN RH

10
il

12 |i

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 11 of 37

[TIS FORTHER ORDERED, ADJUDGED, AND DECREED that said Defendants and each
of them are liable to Lieberman for fraud, breach of fiduciary duty, tortious breach of the implied
covenant of good faith and fair dealing, and breach of contract with respect to Lieberman’s
“investment” in The Vegas Connection. Accordingly, Lieberman shall take Judgment against
Defendants as compensatory damages for fraud in the principal amount of $ 73,500.00, plus pre-
judgment interest in the amount of $ 8,394.00, and post-judgment interest at the legal rate until
satisfied in full.

If IS FURTHER ORDERED, ADJUDGED, AND DECREED that Lieberman shall take
Judgment against Defendants for attorney’s fees in the amount of $9,945.50, and costs in the amount
of $ 531.73 in the total amount of $10,477.23, which amounts shall accrue interest post-judgment
at the legal rate until satisfied in full,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Lieberman shall take
Judgment against Defendants for punitive damages in the amount of $ 501,350.25.

ITIS FURTHER ORDERED, ADJUDGED, AND DECREED that a Writ of Possession shall
issue directing the sheriff to seize all of Lieberman’s tax returns, tax-related documents (including,
but not limited to, any Form 1099 issued to Lieberman), and any other document containing
Lieberman’s financial information, which documents are believed to be located at 57 Blue Canyon

Court, Henderson, Nevada 89012.
DATED this AS day of June, 2013.

  

   

   

Cotpd in
CHONSRAL

B LE] MICHAEL VILLANI

DISTRICT COURT JUDGE #44
Submitted by: K Nardcache

S31
FPA

  

 

 

PHILIP T. VARRI HIO, ESQ., fo we as
Nevada Bar No: 1887 JULY 72009.

3000 W, Charleston Blvd., Suite 3 CERTIFIED C :
Opy Oo
Las Vegas, NV 89102 DOCUMENT ATTACHEDIS A
Attorney for Plaintiff TRUE AND CORRECT Copy
OF THE ORIG INALON FILE

 

CLERK OFTHE cane —

 

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 12 of 37

EXHIBIT 2

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 13 of 37

Inet #: 20150821 -0002526
Fees: $20.00

NG Fee: $0.00

08/21/2016 03:04:30 Ph
Receipt #: 2633625

 

Requestor:
RECORDING COVER PAGE VARRICCHIO LAW FIRM
(Must be typed or printed clearly in BLACK ink only Recorded By: DHG Pgs: 4
and avoid printing in the 1” margins of document) DEBBIE CONWAY
-22. ~ C ou D
APN# 178-22-510-018 LARK COUNTY RECORDER

 

(11 digit Assessor’s Parcel Number may be obtained at:
http://redrock.co.clark.ny.us/assrrealprop/ownr.aspx)

TITLE OF DOCUMENT
(DO NOT Abbreviate)

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS

 

 

 

Document Title on cover page must appear EXACTLY as the first page of the document
to be recorded.

RECORDING REQUESTED BY:
Philip T. Varricchio, Esq.

RETURN TO: Name Philip T. Varricchio, Esq.

 

Ada 1320 S. Casino Center Boulevard
ress

 

City/State/Zip Las Vegas, Nevada 89104

MAIL TAX STATEMENT TO: (Applicable to documents transferring real property)

Name
Address

City/State/Zip

 

This page provides additional information required by NRS 111.312 Sections 1-2.
An additional recording fee of $1.00 will apply.
To print this document properly, do not use page scaling,

Using this cover page does not exclude the document from assessing a noncompliance fee.
P:\Common\Forms & Notices\Cover Page Template Feb2014

scription: Clark,NV Document - Year. Date.DocID 2015.821.2526 Page: 1 of 4
‘der: 57 Blue Canyon Court Comment

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 14 of 37

Case 14-01046-abl_ Doc 40 Entered 08/03/15 15:15:25 Page 7 of 9

APN: 178-22-5 10-018

WHEN RECORDED MAIL TO:
Philip T. Varricchio, ls.

1320 South Casino Center Blvd.
Las Vous, NV 89704

 

a

 

 

SHORT FORM DEED OF TRUEST AND ASSIGNMENT OF RENTS
Fite pyciay peers ae Oe, RSS
PHS DEED OF TRUST. aiade this JS! _ day of shines 2015. between Michael J.
Moore. and Manolita Moore. TRUSTOR. Whose address is 37 Blue Canyon Court,
Ilenderson, NV. 89062-2498, and Marshall Lieberman. called BENEFICIARY,
whose address is ]828 Uoveaweep Street. Henderson. NY 89052-7142. and
NEVADA TPELE COMPANY. a Nevade corporation herein called TRUSTEE:

WEPNESSES THAT Trastor irres acably grants, translers and USSiBNS fo Urustec in

Trust. with power of sale. that property in Clark County, Nevada. described tts
lullows:

37 Blue Canyon Court

Champion Villave- Unit 7

Plat Book 87 Page 4

Lot 42 Block 10

Recorded document no, 19990726-G] 000

Page 1 of 3

escription; Clark,NV Document - Year.Date.DocID 2015, 821.2526 Page: 2 of 4
rder: 57 Blue Canyon Court Comment:

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 15 of 37

Case 14-01046-ab!l Doc 40 Entered 08/03/15 15:15:25 Page 8 of 9

APIN: 178-22-510-018

said property commonty known as 37 Blue Canyon Court, Henderson, Nevada.
S9042-2498,

POITIER WEEE the renis. issnes und profits thercol) subject, however, to the
neh power and aothority given to and caulerred upon Benefietary by paragraph (10)
of the provisions incorporated herein by reference to collect and apply such remy,
issues and prolits.

FOR THE PURPOSE OF SECURING: 1.) Performanee of each agreement of
Trustor incorporated by reference or contained herein, 2. Payment of the
Mdebtedness evidenced by the Confession of Judgment dated June, inthe principal
amount of $200,000, on file in the US Bamkruptey Court, Southern District OF
Sewadin Case fe 14-01046-ABL. together with the schedule of payments annexed
thereto. evidenced by one Confession of Judgment: of even date herewith. aad any
eXtension of renewal thereof. in the principal sunt af $200,000. executed by Trustor
in favor of Beneficiary on order. 3. Payment of such additional sums as may
hereafter be burrowed from beneficiary by the then record owner of said property,
when evidenced by another promissory note (or Holes) reciting iis so secured,

TO PROTECT TRIE SECUREPY OF THUS DEED OF TRUST. TRUSPOR
AGREES: By the execution und delivery of the Deed of Trust and the Confession
of Judgment sceured hereby, that provisions contained therein tire adopted and
incorporated herein and made a part hereat as fully as though set forth herein at
length: and that Vrastor will observe and pecfamt said provisions: and that the
icferenee ta property, obligations, aru parties in said provisions shat! be eanstrucd
fo refer to the properly, obligations. and partics set forth in this Deed of Trust,

   
 
 

MICHA LE

MANOLITA MOORE
STATE OF NEVADA )

Page 2 of 3

Jescription: Clark,NV Document - Year.Date.DocID 2015.821.2526 Page: 3 of 4
\rder: 57 Blue Canyon Court Comment:

 
Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 16 of 37

Case 14-01046-abl Doc 40 Entered 08/03/15 15:15:25 Page 9 of 9

AUN: 178-22-5 10-018

) SS:

COUNTY OF CLARK )

personally appeakkil before me. a notary public,
MICHAEL J. MOORE and MANOLKEA Moor YA
personally Known or proved to me to be the persoas
whose names are subseribed to the foreroing Short
Form Deed of Prust and Assignmentof Rents, and who
acknowledved that they executed the same for the
purposes thereirt contained,

   

 

 

Page 3 of 4

escription: Clark,NV Document - Year.Date.DocID 2015. 821.2526 Page: 4 of 4
rder: 57 Blue Canyon Court Comment:

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 17 of 37

EXHIBIT 3

 
bh

NSN UH & &

10
{1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Cages UPAR Able. ROC Hho BB EEN ROMP HTISHEB 18 298 dof age 18 of 37

VARRICCHIO LAW FIRM
PHILIP T, VARRICCHIO, ESO.
Nevada Bar No.: 1087

1320 S. Casino Center Boulevard
Las Vegas, Nevada 89104
Telephone: (702)724-8300
Facsimile: (702)724-8302
Email: phil@varricchiolaw.com

Attorney for Plaintiff, Marshall Lieberman

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF NEVADA
In Re: ) Case No.: 13-20315-ABL
) Chapter: 7
)
MICHAEL J, MOORE, ) Adv. Proc. No.: 14-01046-ABL
)
Debtor, )
)
MARSHALL LIEBERMAN )
)
Plaintiff, )
)
vs. )
)
MICHAEL J. MOORE, )
)
Defendant. )
)

 

CONFESSION OF JUDGMENT

Defendant, MICHAEL J. MOORE HEREBY AUTHORIZES THE ENTRY OF
JUDGMENT AND ACKNOWLEDGES HE IS INDEBTED TO MARSHALL LIEBERMAN in
the principal sum of $200,000.00, with interest thereon at the statutory rate (commencing from
the date of default), which amount shall be paid pursuant to the terms and conditions set forth

herein, secured by a Short Form Deed of Trust and Assignment of Rents (to the extent Manolita

Varricchio Law Firm
1320 8. Casino Center Boulevards Las Veuas, NV 89104 » (702 724-8900 Page | of 7

 

 

 
bo

Oo oO NS DA TAR & W

10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Cagedss UPAR abil DOC Hc HEB EENRO MUO HIISITE 18: 49e 40% Page 19 of 37

Moore consents to the execution of the Deed of Trust, in favor of Marshall Lieberman, on the
residential real property located at 57 Blue Canyon Gate, Henderson, Nevada, 89012-2498, being
parcel # 178-22-510-018. This Confession of Judgment and Deed of Trust shall be recorded and
enforced by any and all legal means, subject to the terms and conditions as set forth herein. (Asa
condition to the execution and recording of the DOT, Manolita Moore, Michael Moore’s former
spouse shall consent to the Deed of Trust since her name remains of record on title. Obtaining
the consent of Manolita Moore shall be the responsibility of Marshall Lieberman, however,
Michael J. Moore agrees to use commercially reasonable efforts to obtain her signature.).

Michael J. Moore states by verified oath herein, that it authorizes and confesses Judgment
pursuant to NRS 17.090, 17.100, and 17.100 in favor of Plaintiff Marshall Lieberman, inclusive
of all attorney fees, court costs, and interest, unless otherwise provided for herein in the event of
default in payments.

This Confession of Judgment shall survive Michael J. Moore's bankruptcy filings as it
shall be deemed a non-dischargeable judgment debt pursuant to 11 U.S.C. § 523, not
dischargeable in Michael J. Moore’s Chapter 7 Bankruptcy Case No. 13-2031 5-ABL. This
Confession of Judgment is the written memorialization of the terms and conditions put on record
by the respective parties before this Court on February 17th, 2015, reflecting the negotiated
settlement in the settlement conference before U.S. Bankruptcy Judge Herb-A. Ross, designated
Settlement Conference Judge in the above captioned Adversary case.

Michael J. Moore does confess judgment on the basis of having receiving funds provided
by Marshall Lieberman, in an alleged amount of $190,000.00 paid by deposits to certain bank
accounts set up by Michael J. Moore, for the receipt of such sums, and for related damages and
liabilities as set forth in Adversary proceeding. The parties further acknowledge that in
settlement of the above captioned adversary proceeding, as well as the related Clark County
District Court Case No. A-12-673492-C, wherein Judgment was entered in favor of Marshall

Lieberman, Marshall Lieberman has agreed to accept this Confession of Judgment, secured bya

Varricchio Law Firm
1820 §, Casio Center Boulevard Las Veoas. NV B9104 © (702) 724-8300 Page 2 of 7

 

 

 
toe

oO 6S Ss NH OH SS

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

 

Cage sks OL PAR abl ROC oc Rip eda HORLp id8/28 1b age Apt Sage 2

Deed of Trust upon the real property commonly identified as 57 Blue Canyon Court, Henderson,
Nevada.

The Defendant does confess that the debt herein is justly due and that there are no
substantive or procedural defenses to this Confession, and that it was executed under his own
volition and not under any duress or coercion or anything other than free will, in an individual
capacity.

The Defendant, does confess that he has had time to seek counsel of his own choosing to
review this Confession of Judgment, and in fact has had such counsel since the inception of the
adversary proceeding above captions, and has no defenses whether now known or unknown.

This Confession of Judgment in the amount of $200,000.00, may be paid at the reduced
sum of $100,000.00, so long as payments are made strictly and timely in accordance with the
following payment schedule:

YEAR ONE: (March 15", 2015-January 15th, 2016)
1. $200.00 Payment per month for 10 months, commencing on the 15" Day of
March, 2015, |
2. $3,000.00 Payment on the 15" day of the January, 2016)
TOTAL PAYMENTS YEAR ONE: $ 5,000.00

YEAR TWO: (February 15", 2016-January 15", 2017)
L, $300.00 Payment per month for each of 12 consecutive months on the 15" day of
each month.
2. $3,400.00 Payment due on the 15"" day of the 12" month.
TOTAL PAYMENTS YEAR TWO: $ 7,000.00

YEAR THREE, FOUR, FIVE, SIX, AND SEVEN: (February 15", 2017-January 15", 2022

Varricchio Law Firm
43708. Casing Centar Boulevards as Veoas, HY BO104 » (7021 724.0300 Page 3 of 7

D of 37

 

onapig

 
CO RF “SE KN BR ND me

bho bo bo bo bh NO No No ho ee mt et pent ro hoe mt ron he a
CO od oN in & Le Bo fro oS Oo CO ~ ms A > uo na _ oS

 

 

Cagenkys HPA ably ROC hc HdErecQROMus HAS 26 1 Page dcpf Page 2/

1. $500.00 Payment per month for each of 12 consecutive months on the 15" day of
each month.
2, $2,000.00 payment on the 15" day of the 12" month.
TOTAL PAYMENTS EACH YEAR FOR
YEARS 3-7
$ 8,000.00
YEAR EIGHT, NINE, AND TEN: (February 15", 2022- January 15", 2025)
1. $750.00 per month for each of 12 consecutive months on the 15" day of each
month.
TOTAL PAYMENTS EACH YEAR FOR
YEARS 8-10 $ 9,000.00

YEAR ELEVEN: (February 15", 2025-January 15", 2026)

1, $750.00 per month for each of 12 consecutive months on the 15" day of each
month.
TOTAL PAYMENTS YEAR ELEVEN: $ 9,000.00

YEAR TWELVE: (May 1, 2026) -
1, $12,000.00 payment on or before May 1, 2026(90 days after the last scheduled

payment in year Eleven)

TOTAL PAYMENT YEAR TWELVE; $ 12,000.00
SCHEDULED TOTAL PAYMENTS: $100,000.00

 

Payments shall be made monthly by direct deposit to the bank account designated in
writing by Marshall Lieberman, and shall be deemed delinquent if not credited to such account
on or before the 15"" day of each of month. Michael J. Moore shall have 10 calendar days to cure

any default or missed payment due and owing hereunder. In the event of default, Interest at the

Varricehio Law Firm

L of 37

 

 

1320 5. Casino Center Boulevard Las Veoas. NV BOTY + fA 724.8300 Pace 4 af?

 
Cage bd GI04eraabf20€ foc RRBTEEP RM AGS HPS 1 Pagedol Page 24 of 37

1 || statutory rate shall commence from the default date, and accrue on the entire principal balance of

2 || $200,000.00, less payments made to the date of default, and shall accrue on the declining

3 principal balance from the default date until paid in full. Payments shall be applied first to

4 accruing interest and then to reduce principal. Michael J. Moore shall be entitled to prepay the

3 amounts due hereunder without penalty at any time.

6 The terms of this Confession of Judgment call for payment in the sum of $200,000.00

7 with option of Michael J. Moore to pay the reduced sum of $100,000.00 so long as payments are

8 made on or before the due date as set forth above. In the event of any default, the opportunity to

° pay the reduced sum shall no longer be an option and the full Confession of J udgment amount
" shall accelerate and be immediately due and payable. Plaintiff, shall upon default, be entitled to
. such post judgment collection and enforcement remedies as may be available, including but not
13 limited to the foreclosure of the Deed of Property executed to secure this Confession of
14 Judgment. The election of any remedy by Plaintiff, shall not be a waiver of any other remedy.
15 The election to pursue non-foreclosure remedies shall not act as a waiver or relinquishment of

16 || the right at any time after default, to seek foreclosure of its Deed of Trust. Plaintiff may seek an
17 || award of attorney fees and costs that may be incurred after default related to the enforcement of
18 || the Confession of Judgment terms, and payment.

19° Notice of Default shall be provided by the Plaintiff, or its representative, delivered

20 || personally by overnight delivery service or private courier service or sent by certified or

21 || registered mail, return receipt requested, first class postage prepaid, to Michael J. Moore, at the
22 || address of 57 Blue Canyon Court, Henderson, Nevada, 89012, unless otherwise designated in

23 writing to Plaintiff, The failure of Michael J. Moore to provide a current address shall not be

24 cause to excuse or delay Default, the acceleration of the amount confessed herein, or the inaction
25 of any judgment enforcement remedies.

26 The parties each declare, under penalty of perjury, the foregoing to be true, correct, and
a7 confess judgment in the sums stated because said sums are justly due and correct.

28

Varricchio Law Firm
1920 5. Casino Center Boulevard Las Vegas, NV 69104 + (702) 724-8300 Page 5 of 7

 

 

 

 

 
Cagenss UPAR Al ROC Hoc HUBER d Asi t8 15:-48F AP! Sage 23 of 37

| The parties each declare, under penalty of perjury, the foregoing to be truc, correct, and

2 || confess judgment in the sums stated because said sums are justly due and correct,

 
  
   

 

 

   

 
  

3 Oe we 7
4 By: Cage ae wt wor __
5 MICHABE TJ, MOORE
6 i“
"I STATE OF NEVADA)
8 )ss:
COUNTY OF CLARK)
9
10 SIGNED and SWORN TO (or affirmed) before me on TS. 3} , 2015, by
1) || MICHAEL J. MOORE, is v ;
yoy }
LI: v
12 ~~, “a if f we
LE NS Andeteenckey /
13 “| "Notary Public”
iq || SUBMETTED BY: ‘
15 s

    
     

  
 

PULLER f ea" ARS Notary Public, Stata of Roveda |
16 [| VARRICCHIO LAW FIRM Tee ee A Ie NeeY
PHILIP T. VARBMCCHIO, ESQ, eed
17 Nevada Bar Nof 1087
12 1320 8, Casino Center Boulevard

8 |i Las Vegas, Nevada 89104
19 || Attorney for Plaintify, Marshall Lieberman

  
 

 

  
     

APPROVED AS TO FORK CONTENT) ——

Ib SES

33 || BRIAN-BLANKENSHIDP, ES

~~ || SCHWARTZ FLANSBURG, PLLC

24 116623 Las Vegas Bivd., #300

Las Vegas, Nevada 89119

25 11 Attorneys for Defendant. Michael 4. Moore

 
  

bo
aA

Varricchio Law Firm

1329S. Casro Cantar Bandon fag anas SRE RTD RAD O42

 

 

 

 
Cages OH 4G abl ROC Ho RB BEHH ROMS ISi28 1 Bae Af Page 24 of 37

APN: 178-22-5 0-018

WHEN RECORDED MAIL TO:
Philip T. Varricehio. Esq,

1320 South Casino Cenier Blvd.
Las Veuas. NY 89 LO.

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS

pe RUSS g
FHIS DEED OF TRUST. made this Slay olskmes201A. between Michael J,
Moore, and Manolita Moore. TRUSTOR, whose address is 37 Blue Canyon Court,
Henderson, NV. 89012-2498. and Marshall Lieberman. called BENETICIARY.

whose address is 1828 Hovenweep Street. Henderson. NV 89052-7142. and
NEVADA TELE COMPANY, a Nevada corperation herein called TRUSTEE:

 

WITNESSES FHUAT Trastar nrevovably grants, wansfers and assigns to Trustee in
Vrust. with power of sale, that property in Clark County. Nevada. described as
hallows:

97 Blue Canyon Court

Champion Village- Unit 7

Plat Book 87 Page 4

Lot 42 Bloek 10

Recorded document no, 19990726:01000

Page i of 3

 
Cage la QUA mally 0c tho ReereQROS/d5) boldy26 1 Page shot age 25 of 37

APRS XXX-XX-XXXX-018

Said properly commonly knewn as 87 Bloc Canyon Court. Henderson. Nevada.
89012-2498,

POGITHIER WHITE the rents, issues aad profits thereof, subject. however. to the
nahi. power aod authority ais envio nnd eouferrcd npan Beneficiary by paragraph (10)
Of the provisions incorporated herein by reference to colleet and apply such rents.
issues and profits,

FOR THE PURPOSE OF SECURING: 1. Performance of each agreement of
‘Trustoy incorporated by reference or contained herein. 2. Payment of the
indebtedness evidenced by the Confession of Judgment dated dime. in the principal
amount of $200,000, on file in the US Bankruptey Court, Southern Distiet OF
Neva. Case # 14-01046-A BL. logether with the schedule of payments annexed
thereto, evidenced by one Confession of fudginent- of even date herewith, and upy
extension of renewal thereof, fn the principal sum of $200,000. executed by Trostor
in favor of Beneliciary on order. 3. Payment of such additional suns as pay
hereafter be borrowed from beneficiary by the then record awner of said property,
when evidenced by another pronuissory note (ar notes) reciting iis so secured.

TO PROTECT THE SECURITY OF JIUS DEED OF 4 RUST. FRUSTOR
AGRITSS: By the exeeution and delivery of the Deed of Trust and the Confession
of dudgment secured hereby, that provisions contained therein are adopted and
incorporated herein and made a part bereol as fully as thauzh set forth herein at
length: and that Truster will observe and perform’ said: provisions: and that the
reference to property, obligations. and parties in said provisions shail he construed
(o reler to the property. obligations, and parties set forth in this Deed of Trust.

  
 
 

  
  

MANOLITA MOORI:,

Mi

 

SLATE OF NEVADA )

Page 2 of 3

 
Cages OL p4Amablo. Roc 1  HinigredQHORisiadei2s 1baae Apt Sage 26 of 37

APN: 178-22-510-018

COUNTY OF CLARK }

rst 3. ws,

Kil before me. uy notary public,
MICHARD J. MOORT. and MANOLERA M4 :

    

On AGS
personally upped

Z ds
personally known or proved to me to be the ae
Whose names are subscribed to the forezomng Short
Form Deed of Prust and Assignment of Rents. and who
acknowledged that they executed the same for the
purposes therein contained,

 

      

Bi, JANINE LEE f
yy Notary Publc, State of Mavada P
i& Appointmant Mo, 08-10878-1 >
* Say Appt. Expires Jut 24, 9017 Pe

     

Page 3 of 3

 
Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 27 of 37

EXHIBIT 4

 
Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 28 of 37
Case 17-10449-gs Doc 88-1 Entered 08/29/18 20:05:17 Page 2 of 9

Horizon Village Appraisal

20180627001
File No, 57 Blue Canyon

 

 

 

 

APPRAISAL OF

 

 

 

 

 

 

 

 

LOCATED AT:

57 Blue Canyon Court
Henderson, NV 89012

CLIENT:
Michael J. Moore

57 Blue Canyon Court
Henderson, NV 89012

AS OF:

January 31, 2017

BY:

Glenn J. Rigdon, MA, MRICS, IFAS, ASA
Horizon Village Appraisal

 

 

 

 

701 N. Green Valley Pkwy., Ste 200, Henderson, NV 89074 702-568-6699

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 29 of 37
Case 17-10449-gs Doc 88-1 Entered 08/29/18 20:05:17 + Page 3 of 9

Horizon Village Appraisal

20180627001
File No, 87 Blue Canyon

 

 

 

 

dune 29, 2018

Michael J. Moore
57 Blue Canyon Court
Henderson, NV 89012

File Number: 57_Blue_Canyon

Dear Mr. Moore;
In accordance with your request, | have appraised the real property at:
57 Blue Canyon Court
Henderson, NV 89012
The purpose of this appraisal is to develop an opinion of the defined value of the subject property, as improved.
The property rights appraised are the fee simple interest in the site and improvements.
in my opinion, the defined value of the property as of January 31, 2017 is:
$310,000

Three Hundred Ten Thousand .Dollars

The attached report contains the description, analysis and supportive data for the conclusions,
final opinion of value, descriptive photographs, assignment conditions and appropriate certifications.

All the Best,

te
Glenn J. Rigdon, MA, , IFAS, ASA

Horizon Village Appraisal
Certified NV General Appraiser # 2773

 

 

 

 

701 N. Green Valley Pkwy., Ste 200, Henderson, NV 89074 702-568-6699

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 30 of 37
Case 17-10449-gs Doc 88-1 Entered 08/29/18 20:05:17 Page 4 of 9

20180627001
Residential Appraisal Report File No. 57_Blue_Canyon

The purpose of this appraisal report is to provide the client with a credible opinion of the defined value of the subject praperty, given the Intended use of the appraisal,

Analysis of prior sale or transfer history of the subject property (and comparable sales, if applicable)
4999.

Offerings, options and cantracts as of the effective date of the appraisal

Neighborhood Boundaries

Neighborhood Description

Market Conditions (including support for he above conclusions)

{s the highest and best use of the subject property as improved (or as proposed per plans and specifications) the present use? No If No, describe,

Site Comments

Additonal Features

Comments on the Improvements

     

ha Produced uslng ACI scftiero, 600.234.8727 wiwezcvetb.cem ‘This terra Cepytigts © 2005-2014 ACI, AI Rights Reseed,

Page 1 of2 |PAR™) General si alsal Report 12/2005

or . - {GPAR™) Generel Parpose Apia a Pe en
Porvpippmoepresirtpst

 
Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 31 of 37
Case 17-10449-gs Doc 88-1 Entered 08/29/18 20:05:17 Page 5 of 9

20180627001
Residential Appraisal Report File No, 57_Blue_Ganyon

§7 Blue Canyon Court . 31 Blue Cavern St. 50 Coyote Hills St. 51 Hidden Mesa Ct.

Sale or Financing

0,
Similar

Above Grade

Room Count

Gross 50,00
Basemem & Finished

Adjusted Sale Price NetAd, -14.1% NetAd. -11.9%% 137%

§

Summary of Income Approach {including support for market rent and GRM)

This appraisal is made "ass," subject to completion per plans and specifications on the basis of a hypothetical condition that the improvements have been completed,
to the following repalrs of alterations on the basis of a hypothetical condition that the repalts or alterations have been completed O subject to the following:

Based on the scope of work, assumptions, limiting conditions and appraiser's certification, my (our) opinion of tha defined vatue of the real property
that Is the subject of this report is$ 310,000 asof January 31, 2017 , Which is the effective date of this appraisal.

Produced using ACI solrero, 600.234.8727 wnr.aciesb.oom This forma Copytight © 2005-2014 ACI, Ad Rights Reserved,
2 ™) Gs ist Report 12/2005
Page 2 of 2 (gPAR™) Genzral Peipose Appraisal Report 12i00s

Appraisers Choice

 

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 32 of 37
Case 17-10449-gs Doc 88-1 Entered 08/29/18 20:05:17 Page 6 of 9

20180627001
Residential Appraisal Report File Ne, 87_Blue_Canyon

57 Blue Canyon Court 58 Green Hills Ct. 24 Desert Gallery St.

Sale or Financing

Above Grade
Room Count

50.
Basement & Finished

+ .
Adjusted Sale Price Net Adj. -10.4% Net Ad, ~18,9% Net Adj, 0.00%
300 Grass

     

eat nr) Produced using, ae 660.234.8727 wardacned.com ‘This form Copyright © 2005-2014 ACI, Ai Rights Rasaved,

idzton arables PAR™} General Purpose isal Report 12/2005

2 ar Cong GPARM) ose AP a RP eae
EeonesprerapprSsaleepert

 
Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 33 of 37
Case 17-10449-gs Doc 88-1 ,§yetetgd 08/29/18 20:05:17 Page 7 of 9

 

 

 

Cilent_ Michael J. Moore File No.. 57 Biue Canyon
Property Address: 57 Blue Canyon Court Case No.: 20180627001
City: Henderson State: NV Zip: 88042

 

 

Intended Use

The intended use of this appraisal is to assist the client in making valuation decisions for bankruptcy litigation regarding the
subject property. No other use is intended. The scope of this assignment is specific to the identified intended use.

Neighborhood Description

The subject neighborhood is mostly comprised of older (Post-1990) mostly 2 story, stucco on wood frame dwellings
predominately between 2,500 and 3,500 square feet that are, for the most part, well maintained with effective ages :
somewhat less than actual ages. The average actual home age within the neighborhood js about 12 yrs. Most homes are of

average to good quality materials and are nearing the end of their physical lives and many have been converted for an office
use.

The primary driver of this neighborhood's popularity is convenience to employers, shopping and schools. Numerous strip
malls major supermarket chains, national pharmacy chains are all within a few miles. Elementary and middle schools are
close and the high school is less than 5 miles away.

The subject area is dominated by sites that generally fall between 0.10 Acre and 0.25 Acre in size, and they are larger than
many of the sites noted for surrounding tract home developments.

Overall, this is a newer community. The convenient location with easy access to employment linkages, proximity to the
1-215 and to US-95, to community services and perceived good qualify of the local school system should continue good
market appeal for the foreseeable future. Common area parks, playgrounds and green areas were noted and considered,

The neighborhood is considered to be part of the Las Vegas community, A medium to low density was noted in the general
area and a 75% build-out was noted.

Neighborhood Market Conditions

Mortgage financing is available at rates purchasers consider attractive, Seller financing is virtually nonexistent, although
seller concessions of a few thousand dollars are not uncommon. MLS records indicate an average market time of about 30
days, which is considered a reasonable exposure time for the subject. Given the market data analyzed by the appraiser,
there are no fiscal or economic trends expected to occur that would significantly impact the relatively poor market conditions
that are being experienced within metropolitan Las Vegas and Henderson,

Values in the early part of 2017 were increasing due to a shortage of homes due to increasing demand. Short-sales and
REO sales had fallen to less than 1% and they are no longer an important part of the market.

Highest and Best Use :

Given the present zoning and effective demand, highest and best use is single family (low to medium density). The subject
site has off-corner orientation but is in a cul-de-sac,

Site Comments

Concrete slabs (a open patio and a large covered front porch) were noted at the south, east and west sides of the subject
building together with landscaped areas, The gated fence allows rear yard access and concrete block walls were dominant.

Statements regarding zoning compliance are intended only in the most general sense. Zoning and building ordinances vary
significantly from one municipality to another and can be extremely detailed. The scope of this assignment does not include
a comparison of every potentially significant characteristic of the subject property's site and improvements relative to zoning
and building ordinances, Unless otherwise noted, standard utility and right-of-way easements are insignificant to value.
However, a current locational or boundary survey, which was unavailable to the appraiser, may reveal encroachments,
easements, zoning violations or other matters of interest that could warrant modification of the apprafsed value,

Improvements / Features

The subject has; a covered front porch, a covered rear patio, a balcony, walk-in closels, multiple sink bathrooms, a 3-car
garage with auto door openers, central vacuum, a utility room with cabinets, an island kitchen, shutters on most windows,
bulit-in BBQ and one of the rooms has no closet and thus was deemed a den (and not a bedroom).

Inspection / Repair Comment

The appraiser noted that the subject is owner-occupied and in fair to poor condition with an actual and effective age as
reported. A number of deferred maintenance items are in need of repair including, but no limited to, the following: The
laminate flooring and carpet flooring throughout the hore were in fair to poor condition and require replacement, interior
painting due to discoloration and water damange is needed and an AC replacement is needed per the owner, The
cost-to-cure allof the deferred maintenance items identified is a follows: Flooring replacement ($ 18,000), interior painting (8
4,000), Plumbing and leaks ($ 4,000), AC Unit replacement ($ 7,000), Site Clean-up ($ 2,000). Thus the appraiser
concluded a cost-io-cure estimate of $ 34,000 on the retrospective date of value. It was assumed that the current repairs
were also required as of the retrospective date. The appraiser used a $ 30,000 adjustment for condition in the sales
approach section of this report to off-set these items when comparable to the condition of the sales.

Assumption
The appraiser has assumed in this report, based on the representations of the owner, that the condition of the improvements
on the date of the inspection were similar to those as of the retrospective appraisal date.

 

 

Addendum Pag2 1 of 1

 
Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 34 of 37
Case 17-10449-gs Doc 88-1 Entered 08/29/18 20:05:17 Rage8,of 9

File No. §7_Blue_Canyon
Scope of Work, Assumptions and Limiting Conditions

Scope of work is defined in the Uniform Standards of Professional Appraisal Practice as " the type and extent of research and analyses inan
assignment.” In short, scope of work is simply what the appraiser did and did not do during the course of the assignment. ItIncludes, butis not
limited to; the extent to which the property is identified and inspected, the type and extent of data researched, the type and extent of analyses applied
to arrive at opinions or conclusians.

The scope of this appraisal and ensuing discussion in this report are specific to the needs of the client, other identified intended users and tothe
intended use of the report. This report was prepared for the sole and exclusive use of the client and other identified intended users for the identified
intended use and its use by any other partiesis prohibited. The appraiser is not responsible for unauthorized use of the report.

The appraiser's certification appearing in this appraisal report is subject to the following conditions and to such other specific conditions as are
sel forth by the appraiser in the report. All extraordinary assumptions and hypothetical conditions are stated in the report and might have affected the
assignment results,

1, The appraiser assumes no responsibility for matters of 6 {egal nature affecting the property appraised or tile thereto, nor does the appralser render any opinion as to the tille, which is
assumed to be good and marketable, The property Is appralsed as though under responsibfe ownership,

2, Any sketch in this report may show approximate dimenslons and is included only to assist the reader in visualizing the property, The appraiser has made no survey of the property.

3. The appraiser is not required to give testimony or appear in court because of having made the appraisal with reference to the property in question, untess arrangements have been
previously made thereto,

4, Neither all, nor any pant of the content of this report, copy or other media thereof (including conclusions as to the property value, the identity of the appraiser, professional designations,
of the firm with which the appraiser is connected), shall be used for any purposes by anyone but the client and other intended users as Identified In this report, nor shalt it be conveyed by
anyone to the public through advertising, public relations, news, sales, or other media, without the written consent of the appraiser,

5, The appraiser will not disclose the contents of this appraisal report unless required by applicable law or as specified in the Uniform Standards of Professional Appraisal Practice.

&, Information, estimates, and opinions furnished to the appraiser, and contained in the report, were obtained from sources considered refable and believed to be true and correct,
However, no responsibility for accuracy of such lems furnished to the appraiser Is assumed by the appraiser.

7. The appraiser assumes that there are no hidden or unapparent conditions of the property, subsoil, of structures, which would render it more or fess valuable, The appraiser assumes
no responsibility for such conditions, of for engineering cr testing, which might be required to discover such factors. This appraisal is not an environmental assessment of the property and
should not be considered as such.

8, The appraiser specializes in the valuation of real property and is not a home inspector, building contractor, structural engineer, or similar expert, uniess otherwise noted, The appraiser
did not conduct the intensive type of field observations of the kind intended to seek and discover property defects, The viewing of the property and any improvements is for purposes of
developing an opinion of the defined value of the property, given the intended use of this assignment. Statements regarding condition are based on surface observations only, The
appraiser claims no special expertise regarding issues including, but not limited to; foundation settlement, basement moisture problems, wood destroying {or other) insects, pest infestation,
radon gas, lead based paint, mold or environmental issues, Unless otherwise indicated, mechanical systems were not activated ortested,

This appraisal report shou'd not be used to disclose the condition ofthe property as i relates to the presence/absence of defects, The client is invited and encouraged to employ qualified
experts to inspect and address areas of concem. If negative conditions are discovered, the opinton of value may be affected,

Unless otherwise noted, the appraiser assumes the components that constitute the subject property improvement(s) are fundamentally sound and in
working order,

Any viewing of the property by the appraiser was limited to readily observable areas. Unless otherwise nated, allics and crawl space areas were not accessed. The appraiser did not move
fumiture, floor coverings or olher items that may restrict the viewing of the property.

9. Appraisals involving hypathetica! conditions related to completion of new constriction, repatrs of alteration are based on the assumption that such completion, alteration or repairs will
be competently performed,

10, Unless the intended use of this appraisal specifically includes issues of property insurance coverage, this appraisal should not be used for such purposes, Reproduction or
Replacement cost figures used in the cost approach are for valuation purposes only, given the intended use of the assignment. The Definition of Vatue used in this assignment Is unlikely
to be consistent with the definition of Insurable Value for property insurance coverage/use,

11, The ACI General Purpose Appraisal Report (GPAR™) is not intended for use in transactions that require a Fannie Mae 1004/Freddie Mac 70 form,
also known as the Uniform Residential Appraisal Report (URAR).

Additional Comments Related To Scope Of Wark, Assumptions and Limitirig Conditions

 

 

 

ued wie Prodiced usteg ACI s2ttwrete, £00.214,8727 wawaciveh com “Tres korn Copyright © 2005-2010 ACI Divs ef 1S0 Gains Services, bec, Ad Rights Reserved,
of2 General Pr 2 sal Re 422005

ar Page 1 {gPAR™) Goneral Puspos: Appraisal Re Pa an Aeans
gosstuigurpraaperaseiptpary

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 35 of 37
Case 17-10449-gs Doc 88-1 Entered 08/29/18 20:05:17 Rage,9,of 9

File No. §7_Blue_Canyon

    
 
  
   
   
 
 
   
 
   
  
   

Appraiser's Certification
The appraiser(s) certifies that, to the best of the appraiser's knowledge and bellef:
1, The statements of fact contained in this report are (ue and correct,

2. The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and are the appraiser's personal, impartial, and unbiased
professional analyses, opinions, and conclusions,

3, Untess othenuise stated, the appraiser has no present or prospective interest in the property that is the subject of this report and has no personal interest with respect to the parties
Involved,

4, The appraiser has no bias wilh respect fo the property that Js the subject of this report or to the parties involved with this assignment,
5. The appraiser's engagement In this assignment was not contingent upon developing or reporting predetermined results.

6, The appraiser's compensation for completing this assignment Is not contingent upon the development or reposting of a predetermined value or direction in value that favors the cause of
the client, the amount of the value opinion, the attainment of a stipu'ated result, or the occurrence of a subsequent event directly related to the Intended use of this appraisal,

7, The appraiser's analyses, opinions, and conclusions were developed, and this report has been prepared, in canformity with the Uniform Standards of Professional Appratsal Practice.
8, Uniess otherwise noted, the appraiser has made a personal inspection of the property that is the subject of this report.

9, Unless noted below, no one provided significant real property appralsal assistance to the appraiser signing this certification. Significant real property appralsal assistance provided by:

Additional Certifications:

| have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within
ihe three-year period immediately preceding acceptance of this assignment.

‘This report was completed for the client for litigation purposes, no other use of the report is intended. This report was not completed
for a lending / financing purpose.

 

Definition of Value: Market Value oO Other Value:

Source of Definiton: "The Appraisal of Real Estate" Twelfth Edition, Appraisal Institute, Chicago, IL

The most probable price which a specified interest in real property is likely to bring under all of the following conditions:

. Consummation of a sale occurs as of a specified date.

. An open and competitive market exists for the property interest appraised,

. Thé buyer and seller are each acting prudently and knowledgeably.

. The price is not affected by undue stimulus.

. The buyer and seller are typically motivated.

. Both parties are acting in what they consider their best Interest.

. Marketing efforts were adequate and a reasonable time was allowed for exposure to the open market.

. Payment was made in cash in U.S. dollars or in terms of financial arrangements comparable thereto.

. The price represents the normal consideration for the property sold, unaffected by special or creative
financing or sales concessions granted by anyone associated with the sale.

 

oOooOonr anh WON >

 

ADDRESS OF THE PROPERTY APPRAISED:
57 Blue Canyon Court
Henderson, NV 89012

EFFECTIVE DATE OF THE APPRAISAL: January 31, 2017

APPRAISED VALUE OF THE SUBJECT PROPERTY $ 310,000

eS

 

 

 

 

 

 

 

 

 

 

 

 

 

APPRAISER SUPERVISORY APPRAISER
»

Ss! i. i
Name; Glenn Rigdon, MA, MRIGS, IFAS, ASA Name:
State Certification? 2773 — State Certification #
or License # orlicense # -
of Other (describe): State #: State:
State: NV Expiration Date of Certification or License:
Expiration Date of Cerlification or License: 10/31/2019 Date of Signature:
Date of Signature and Report: June 29, 2018 Date of Property Viewing:
Date of Property Viewing: June 27, 3018 Degree of propeity viewing:
Degree of property viewing: Interior and Exterior Oj Exterior Only O Did not personally view

Interior and Exterior C) Exterior Only 0 Did not personally view

 

 

 

 

eae
par"
Gj ganar mrpesaucericsst repent

Produced using ACI scitware, 220.234.9727 wwit.acived.com
Page 2 of2

THs form Copyright © 2005-2010 ACI Ohiston cf 150 Cleins Sentcrs, he, AY Rights Resereed,

{gPAR™) Gancral Purpose Appraba Repan eens

Appraisers Choice

 
Case 17-10449-gs Doc106 Entered 12/28/18 15:39:40 Page 36 of 37

EXHIBIT 5

 
Case 17-10449-gs Doc 106 Entered 12/28/18 15:39:40 Page 37 of 37

Declaration of Mortgage Servicer Pursuant to Nevada
Senate Bill 321, Section 11(6)

Borrower(s): Michael J Moore
Manolita Bisnar Moore
Mortgage Servicer: Ocwen Loan Servicing, LLC as Servicer for HSBC Bank USA, National
Association as Trustee for Sequoia Mortgage Trust 2004-12
Loan No.: 7110840936

The undersigned, as an authorized agent or employee of the mortgage servicer named
above, declares that:

1. [X] The mortgage servicer has contacted the borrower pursuant to Nevada Senate
Bill 321, Section 11(2)}, to “assess the borrower’s financial situation and to explore
options for the borrower to avoid a foreclasure sale”. Thirty (30) days, or more,
have passed since the initial contact was made,

2. [[] The mortgage servicer has exercised due diligence to contact the borrower
pursuant to Nevada Senate Bill 321, Section 11(5), to “assess the borrower's
financial situation and explore options for the borrower to avoid foreclasure”,
Thirty (30) days, or more, have passed since these due diligence efforts were
satisfied.

3. [_] No contact was required by the mortgage servicer because the individual(s) did
not meet the definition of “borrower” pursuant to Nevada Senate Bill 321, Section
3.

4. [] No contact was required because the requirements of Nevada Senate Bill 321,
Sections 2-16, inclusive, do nat apply because the loan is not a “residential
mortgage loan” because it is not primarily for personal, family or household use or
is not secured by a mortgage or deed of trust on owner-occupied housing as
defined in NRS 107,086 pursuant to Nevada Senate Bill 321, Section 7.

I certify that this declaration is accurate, complete and supported by competent and reliable

evidence which the mortgage servicer has reviewed to substantiate the borrower's default
and the right to foreclose, Including the borrower's loan status and loan information.

Dated: Aik

 

 

By: Angel Ramos
Contract Management Coordinator

29164

Description: Clark,NV Document - Year.Date.DocID 2016.919.628 Page: 5 of 8
Order: 57 Blue Canyon Court Comment:

 
